Title: To Thomas Jefferson from James Monroe, 26 July 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Charlottesville July 26. 1790.

A few days past your favor of June 11. was presented me by your relation Mr. G. Jefferson expressive of your friendly and benevolent wishes toward that young gentleman. Colo. Lewis is on a visit to Bedford, so that whatever depends on him will remain in suspense, untill his return, which will be in a few days. In the interim he will remain with me, and indeed untill he shall be comfortably establish’d in the neighbourhood. Be assur’d I shall be happy to render him every possible service in my power, being gratified with an opportunity of shewing my regard to whomever you may wish to possess it, especially so near a connection of your own.
Tis reported here that the subject of residence has received a final decision, which has terminated in favor of the head waters of the Potowk. as the permanent, and Phila. as the temporary seat. The precise modification has not reach’d us: if they have not plac’d it too high up the country in the 1st. instance, suffer’d it to remain too long in Phila. in the next, and left the erection of the buildings in some measure dependent on subsequent votes of Congress, I shall heartily approve of it. If they have plac’d the latter business under the direction of the Executive it will most probably succeed. If this interesting subject has been clos’d in the manner represented to us, and shall be bona fide executed, I shall consider it as a liberal and magnanimous trait in the operations of the government which will do those who discharge its functions the highest credit. And altho’ I did not expect upon this subject, from their former conduct on it, such a decision, yet as nature has pass’d no inhibiting law to the contrary, I shall conclude it is the case. I am sincerely your affectionate friend & servant,

Jas. Monroe

